ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing appellant renews his complaint because of the admission in evidence of a moving picture film taken of appellant when he was placed in jail. Supplementing what was said in our original opinion we would add that nothing said by appellant at the time was put in evidence. The film, of necessity, only portrayed appellant’s appearance and conduct, and the bill complaining of the admission of the film fails entirely to show what the film disclosed, if anything, that could have been harmful to appellant. So far as the bill shows the film might have been helpful to appellant. We are not to be understood as intimating that the film when properly identified would not be admissible even if hurtful to appellant.
The motion for rehearing is overruled.